Title: To James Madison from James Maury, 23 July 1803
From: Maury, James
To: Madison, James


					
						Sir
						Liverpool 23d. July 1803.
					
					I had the honor of writing to you on the 5th. Instant.
					Since the commencement of the War the unparralled desertions of our seamen from their Vessels 


in this port, with the view of entering into the Privateers & Letters of Marque of this 


Country or of higher wages in other of our own Vessels than those they had been engaged at 


in America for the Voyage, have occasioned the most serious inconvenience & loss to 


the Ship Owners: & the law here not authorising the Magistrate to arrest foreign Seamen 


for a breach of their engagement made in a foreign Country, there is no means 


of restraining them.  And tho’ I expect this inconvenience will gradually abate after 


wages become settled; yet as it is always more or less an evil, I have thought it my duty to 


state it to you.
					The Markets of this Country have been in a very uncertain state for some time past in Consequence of 


the War.  The inclosed contains the present state of this for our Exports  With perfect respect I have the honor to 


be Your Most Obedient Servant
					
						James Maury
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
